290 S.C. 249 (1986)
349 S.E.2d 403
Brigitte C. BOWYER, Respondent
v.
Jacques Frank SOHN, Petitioner.
22608
Supreme Court of South Carolina.
Heard June 6, 1986.
Decided September 2, 1986.
*250 C. Dixon Lee, III, of Draine, McLaren & Lee, Columbia, for petitioner.
John V. Esposito, of Esposito & Esposito, Hilton Head, for respondent.
Heard June 6, 1986.
Decided Sept. 2, 1986.
Per Curiam:
This is a domestic action concerning the issue of equitable distribution. The family court granted the respondent (wife) a two-thirds interest in the marital residence and the petitioner (husband) a one-third equitable interest. The Court of Appeals affirmed. Certiorari was granted solely on the issue of whether petitioner was denied equal protection of the law. We affirm.
Family court judges are allowed wide discretion in effecting an equitable distribution, and there is no precise mathematical formula to govern our family court judges in making equitable division awards, Baker v. Baker, 276 S.C. 427, 279 S.E. (2d) 601 (1981). The family court may employ any reasonable means to equitably divide the marital property, Taylor v. Taylor, 267 S.C. 530, 229 S.E. (2d) 852 (1976), so long as it bears a reasonable relationship to the respective contributions of the parties in acquiring the property or the financial and material success of the family, Jones v. Jones, 281 S.C. 96, 314 S.E. (2d) 33 (Ct. App. 1984); Stearns v. Stearns, 284 S.C. 459, 327 S.E. (2d) 343 (1985). In the case at bar, the wife's monetary contributions, with the assistance of her parents, were significantly greater than the husband's contributions throughout their relationship and in the acquisition of the marital assets.
We find no abuse of discretion in the equitable distribution award, no showing of a denial of petitioner's equal *251 protection rights and, therefore, affirm the opinion of the Court of Appeals.
Affirmed.